        Case 1:20-cv-10832-AT-SN Document 237 Filed 06/09/21 Page 1 of 1




                                                 June 9, 2021
VIA ECF
Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Torres:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully responds to Defendant Ripple
Labs, Inc.’s (“Ripple”) sur-reply (“Sur-Reply”) to the SEC’s Motion to Strike Ripple’s Fourth
Affirmative Defense (“Motion”). See D.E. 128, 132 (SEC Motion & brief in support); D.E. 172
(Ripple opposition); D.E. 205 (SEC reply); D.E. 229 (Sur-Reply).

The Sur-Reply argues, in part, that the SEC’s 74 enforcement actions in the digital asset space before
it filed this lawsuit were insufficient to provide Ripple fair notice that its unregistered sales of XRP
could be illegal, such that Due Process is not satisfied.

This argument is based on an incorrect characterization of the “fair notice” defense. Ripple’s
argument boils down to this: because none of the SEC’s prior digital asset cases involve the exact,
same, identical facts as this case, Ripple lacked sufficient fair notice, such that it cannot be liable for
violating Section 5’s strict liability provisions. But fair notice does not require such exact factual
correspondence, and Ripple cites no case that suggests anything to the contrary. Rather, the
“abundance of caselaw interpreting and applying [SEC v. W.J.] Howey [Co., 328 U.S. 293 (1946),] at
all levels of the judiciary, as well as related guidance issued by the SEC as to the scope of its
regulatory authority and enforcement power, provide all the notice that is constitutionally required.”
United States v. Zaslavskiy, No. 17 Cr. 647, 2018 WL 4346339, at *8-9 (E.D.N.Y. Sept. 11, 2018)
(rejecting criminal defendant’s contention that “the United States securities laws are
unconstitutionally vague (‘void for vagueness’) as applied to cryptocurrencies”). Here, Howey and its
progeny’s “flexible rather than … static principle,” 328 U.S. at 299, would be nullified by a ruling
that a fair notice defense can defeat any claim involving an investment product that is not identical
to one previously deemed a security. The Court should reject the invitation to issue such a ruling.

                                                          Respectfully submitted,


                                                          Jorge Gerardo Tenreiro

cc: Counsel for All Defendants (via ECF)
